Citation Nr: 0111267	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-11 263	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of a left 
ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1961 to 
August 1963.  This matter comes to the Board on appeal from a 
June 1999 RO decision, which reopened and denied the 
veteran's claim of service connection for residuals of a left 
ankle injury.

The RO, in its June 1999 decision, determined that new and 
material evidence had been presented to reopen the veteran's 
claim of service connection for residuals of a left ankle 
injury.  The RO's determination however, is not binding on 
the Board.  The Board too, must make an independent 
determination as to whether evidence has been submitted, 
which is both new and material to reopen the claim; thus, the 
following decision contains such a determination.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239 (1993) (holding that a Board reopening is 
unlawful when new and material evidence has not been 
submitted). 


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied the 
veteran's claim of service connection for residuals of a left 
ankle injury.

2.  Evidence submitted subsequent to the September 1997 Board 
denial of service connection for residuals of a left ankle 
injury bear directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for 
residuals of a left ankle injury.

CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claims of service connection for residuals of a left ankle 
injury has been submitted.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from August 1961 to 
August 1963.

A review of the veteran's service medical record, dated in 
early October 1962, indicates the veteran was treated for a 
twisted left ankle.  X-rays showed no fracture.  The 
impression was that he had sprained his ankle.  The veteran 
was treated by having his left ankle taped.

In a service medical record dated in late October 1962, the 
veteran was again seen for pain in his left ankle.  

Thereafter, in a service medical record dated in January 
1963, the veteran was again seen for what was described as 
"poorly defined symptoms about the [left] ankle."  On 
examination it was noted that his left ankle had full range 
of motion without swelling. 

On the occasion of the veteran's discharge examination, dated 
in June 1963, no left ankle injury was reported, and no left 
ankle disorder was noted on the examination.  In addition, 
the veteran signed a certificate, dated in June 1963, which 
indicated that there had been no change in his physical 
condition since his discharge examination.

In October 1995, the veteran filed a claim of service 
connection for residuals of a left ankle injury.  Private 
medical records from the Boone Orthopedic Clinic, Sloop 
Memorial Hospital and Watauga Medical Center, dated July 1991 
through November 1995, and a VA outpatiend record, dated in 
October 1995, were subsequently received by the RO.

Treatment records from the Boone Orthopedic Clinic, Sloop 
Memorial Hospital, and Watauga Medical Center, dated July 
1991 through November 1995, indicated the veteran was seen 
for, among other things, complaints and treatments for pain 
in his left ankle, left Achilles tendon, and left heel.  The 
veteran, in a record dated in May 1992, was noted to have a 
bone spur on his left ankle.  Furthermore, in a record dated 
in June 1991 and November 1992, the veteran indicated his 
current problems with his left ankle, left Achilles tendon 
and left heel were caused by a previous injury to his left 
ankle sustained while in service in 1962.  In a February 1995 
record from Sloop Memorial Hospital, the veteran was 
diagnosed with arthritis; however, the location of his 
arthritis could not be determined from the record.

A VA outpatient record, dated in October 1995, indicates the 
veteran received a VA examination of his left ankle, left 
Achilles tendon, and left heel.  At this time, the veteran 
again reported that his current problems with his left ankle, 
left Achilles tendon, and left heel were caused by a previous 
injury to his left ankle in service in 1962.  The veteran 
also reported that he had had chronic pain in his left ankle, 
left Achilles tendon, and left heel since service.  An x-ray 
of the veteran's left ankle showed degenerative changes.  
After examination it was noted that the veteran had chronic 
pain in his left ankle, left Achilles tendon, and left heel.  
The impression was that the veteran had tendinitis, and a 
bone spur was ruled out.

By a June 1996 RO decision, service connection for residuals 
of a left ankle injury was denied.

In September 1997, the Board denied service connection for 
residuals of a left ankle injury.  Evidence submitted 
subsequent to this decision is summarized below.

In May 1999, the RO received VA treatment records from the 
Asheville VA Medical Center, which were dated September 1995 
through April 1999.  A review of the records indicate that 
during the above-referenced time period, the veteran 
continued to receive treatment for pain in his left ankle, 
left Achilles tendon, and left heel.

An x-ray report dated in October 1995, indicated the veteran 
had a calcaneal spur in relation to his left ankle.  The 
veteran also had a spur extending into the distal achilles 
tendon.

Treatment reports dated in November 1997, March 1998 and 
April 1998 contained a provisional diagnosis of Achilles 
tendinitis However, a radiology report, dated in June 1998, 
indicated the veteran's Achilles tendon on the left side was 
normal, with no evidence of any tear or inflammation.  It was 
noted that there was no evidence of any Achilles tendonitis 
on the left side.  

Lastly, orthopedic treatment notes dated March 1999, 
indicated the veteran was thought to have Achilles tendinitis 
and a heel lift was recommended. The referenced treatment 
notes also included an opinion that the veteran's Achilles 
tendinitis was related to the veteran's service related 
injury, as the veteran has noted pain ever since that injury.  
Shortly thereafter, in a treatment report dated in April 
1999, it was noted that the veteran had tried the heel lift, 
but it made him feel worse.


II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In September 1997, the Board issued a final decision wherein, 
the veteran's claim of service connection for residuals of a 
left ankle injury were denied.  The September 1997 Board 
decision is final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

When the Board rendered its decision in September 1997, it 
considered the veteran's service medical records, which 
showed that he was treated for a left ankle injury in 1962 
and 1963.  The report of his examination at separation from 
service in June 1963, did not include a reference to a left 
ankle disability.  In addition, the veteran signed a 
certificate, dated in June 1963, which indicated that there 
had been no change in physical condition since his discharge 
examination.

The Board also considered treatment records from the Boone 
Orthopedic Clinic, Sloop Memorial Hospital and Watauga 
Medical Center dated July 1991 through November 1995.  In 
addition, the Board considered a VA outpatient record dated 
in October 1995.  The above referenced treatment records, in 
conjunction with the VA outpatient record, evidenced the 
consistent treatment the veteran received during that time 
period for his left ankle, left Achilles tendon, and left 
heel.  Treatment records also reflect that on separate 
occasions the veteran indicated his current problems were 
caused by a previous injury to his left ankle in service in 
1962.  Nevertheless, the Board surmised that a review of all 
the foregoing medical records failed to show a medical basis 
as to the origins or etiology of the veteran's current left 
ankle disorders, including his left heel and Achilles tendon 
disorders.  

Finally, evidence submitted since the September 1997 Board 
Decision, consists of additional VA treatment records dated 
in the 1990s.  Of particular importance, is a March 1999 VA 
treatment record, which reflects the opinion that the 
veteran's Achilles tendinitis which he was thought to have, 
was related to the veteran's in service left ankle injury.  
The aforementioned treatment records are new, as they were 
not previously of record, nor were they considered by the 
Board in 1997.  The records are also material, as they are 
somewhat suggestive of a link between the veteran's current 
left ankle residuals and the left ankle injury he sustained 
while in service.  As such, this evidence must be considered 
in order to fairly decide the merits of the veteran's claim 
of service connection for residuals of a left ankle injury.  
Accordingly, the claim is reopened and the veteran's claim 
must be considered in light of all the evidence, both old and 
new.


ORDER

The veteran's claim of service connection for residuals of a 
left ankle injury is reopened based on the submission of new 
and material evidence.


REMAND

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

As noted in the discussion above, the veteran's claim was 
reopened on the basis that new and material evidence had been 
submitted.  The remaining pending issue is whether or not 
service connection is warranted.  The present case must now 
be remanded so that the veteran may be afforded a VA 
examination in order to determine the nature and etiology of 
any residuals of a left ankle injury he may have.  In this 
regard, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
developments required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should obtain from the Social 
SecurityAdministration (SSA) the records pertinent 
to the claimant's claim for SSA disability 
benefits, as well as the medical records relied 
upon concerning that claim.  If any such records 
are unavailable, the reasons for the unavailability 
of these records must be documented.

5.  The RO should schedule the veteran 
for a VA orthopedic examination for the 
purpose of diagnosing any residuals of a 
left ankle injury.  All studies deemed 
appropriate should be performed and all 
findings should be set forth in detail.  
The examiner must review the entire 
claims folder and a copy of this remand 
prior to the examination.  In the report 
of the examination, the examiner should 
respond specifically to each of the 
following items:

(a.)  Does the veteran currently have any 
residuals of a left ankle injury?

(b.)  If the veteran does have residuals 
a left ankle injury, based on an 
assessment of the entire record, what is 
the date of onset of such condition?

(c.)  If the veteran has residuals of a 
left ankle injury, the examiner should 
indicate whether it is at least as likely 
as not that such is etiologically related 
to any injury the veteran had in service, 
particularly referencing his treatment 
for a twisted left ankle in October 1962.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

6.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

7.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for residuals of a left ankle 
disability.  All appropriate laws and 
regulations should be applied.  If the 
benefit being sought by the claimant is 
not resolved to his satisfaction, he and 
his representative should be sent a 
supplemental statement of the case, which 
includes a summary of any additional 
evidence submitted any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



